Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8-10, 12-13, and 15 are presented for examination.


Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-6 and 8-10, drawn to a 3D printing system, classified in CPC section B33Y 50/02.

II. 	Claims 12-13 and 15, drawn to a structural design, classified in CPC section G06F 30/00.

2.	The inventions are distinct, each from the other because of the following reasons:

	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such a 3D printing system without requiring a structural design.  See MPEP § 806.05(d).

3.  	Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, the search required for Group II is not required for Group I, restriction for examination purposes as indicated is proper.

4.	Affirmation of an election must be made by applicant in replying to this office action.  


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10, 12-13, and 15 have been considered but are moot because the new ground of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116